Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate subject matter directed towards recognizing bit-stream processing protocols by an application of a remote device receiving a context bitstream, matching header or timestamp information of bit-streams, as well as merging, generating or manipulating composite bit-streams or adding the functionality of Claim 19.  Furthermore, adding limitations directed towards presenting a composite bitstream in a display with an application on a remote device or presenting the composite bitstream in a fast-forward or fast-rewind mode is disclosed in BURNS (US Pub. No.: 2014-0133836), and would not further allowance if proposed in a potential amendment.  

RESPONSE TO ARGUMENTS
The application of 35 U.S.C. 112(f) for Claims 19-20 has been withdrawn in light of Applicant’s amendment filed on 3/16/21.

Applicant’s amendments and arguments filed on 3/16/21 have been fully considered and the rejections withdrawn in light of Applicant’s amendment.  

Regarding Applicant’s remarks on Page 7-9 directed towards the cited prior art of record and Claims 1-2, 5-6, 8, 10, 18, 20, a new ground of rejected is entered in view of CLARK et al (US Patent No.: 7,460,148) in view of SCHNEIDER et al (Pub. No.: US 2015-0372820) and in view of SINHA et al. (Pub. No.: US 2014-0282658) and in light of Applicant’s amendment.  Examiner respectfully submits the prior art does read upon the claims as recited (See rejection contained herein).  In addition, Examiner has established a prima facie case of obviousness for combining the prior art of record to reject said claims.  Accordingly, said claims independent and dependent stand rejected for the reasons stated herein.


FINAL REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CLARK et al (US Patent No.: 7,460,148) in view of SCHNEIDER et al (Pub. No.: US 2015-0372820) and in view of SINHA et al. (Pub. No.: US 2014-0282658).

As per Claim 1 CLARK discloses A method for handling video comprising ([Abstract] from camera 15 [col. 5 lines 15-20]): 
extracting video content and context information from a video file, the context information being associated with the video content (Figs. 2-3, 5 extract parse to read out the captured video and at least geographic context information as formatted context data that has been transmitted to client device in a second communication path [col. 9 lines 37-58] – the file is acquired from the camera [col. 5 lines 35-44]); 
transmitting the video content via a first communication path (Figs. 2-3, 5 in parallel – communicated to the VP server subsystem are the video frames only as one communication path [col. 9 lines 37-48]); 
and transmitting information via a second communication path separate from the first communication path (Figs. 2-3, 5 extract parse to read 
CLARK does not disclose but SCHNEIDER discloses decoding the context information to generate a first context bitstream (Figs. 1-2 transcoding may include decoding inbound bitstream [0054, 0063]); downscaling the first context bitstream to generate a second context bitstream (Figs. 1-2 once transcoded – bitrate reduced downscaling to yield second resultant bitstream – streams 110, 120 [0105, 0131]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include decoding the context information to generate a first context bitstream; downscaling the first context bitstream to generate a second context bitstream as taught by SCHNEIDER into the system of CLARK because of the benefit taught by SCHNEIDER to disclose media stream metadata transcoding, decoding and downscaling as additional techniques for processing media stream data in order to meet additional needs and requires of the stream processing assets to potentially change the scope or size of the processing data system whereby CLARK is directed towards capturing and processing metadata and would benefit from the additional capabilities to manipulate accompanying metadata for media streams.
CLARK and SCHNEIDER do not disclose but SINHA discloses encoding the second context bitstream to generate an auxiliary context bitstream  transmitting the auxiliary context bitstream (Fig. 4 transmit output in packager [0085-0086])
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include encoding the second context bitstream to generate an auxiliary context bitstream; transmitting the auxiliary context bitstream taught by SINHA into the system of CLARK and SCHNEIDER because of the benefit taught by SINHA to disclose encoding media stream metadata with at least once recognized protocol aspect in order to create a secondary metadata stream which would further enhance and expand upon the systems of CLARK and SCHNEIDER that are also directed towards processing media stream metadata.


As per Claim 2 CLARK discloses The method of claim 1, wherein extracting the context information includes extracting at least one of (See said analysis for Claim 1) 
audio data (at least one), caption data (at least one), environmental data (Figs.2, 5 metadata context is at least geographic location [col. 9 lines 37-47]), or configuration data from the video (at least one). 

As per Claim 5 CLARK discloses The method of claim 1, wherein 
 downscaling the first context bitstream includes reducing a bitrate or a bit per second rate of the first context bitstream (Figs. 1-2 once transcoded – bitrate reduced to second bit-rate to yield second resultant bitstream – streams 110, 120 [0105, 0131]) (The motivation that applied in Claim 1 applies equally to Claim 5). 


As per Claim 6 CLARK discloses The method of claim 5, wherein 
CLARK does not disclose but SCHNEIDER discloses reducing the bitrate includes reducing a sampling rate of the first context bitstream (Figs. 1-2 lower sample rate [0058] [0120] [0129]) (The motivation that applied in Claim 1 applies equally to Claim 6). 

As per Claim 8 CLARK discloses The method of claim 1, wherein 
CLARK and SCHNEIDER do not disclose but SINHA discloses encoding the second context bitstream includes encoding the second context bitstream with a protocol that compresses the second context bitstream (Fig. 4 encode with protocol format compression [0042, 0045] - the original stream with the embedded metadata as the second content – first content is the messages - to generate a new bitstream [0072, 0085]) (The motivation that applied in Claim 1 applies equally to Claim 8). 

As per Claim 18 CLARK discloses The method of claim 1, wherein 
the video file is captured by an imaging device on an unmanned aerial vehicle ("UAV") (Fig. 2 can be a UAV [col. 5 lines 5-12] and camera 15 [col. 5 lines 15-20]) and stored in a storage medium on the UAV (collected stored on camera 15 of Fig. 2 [col. 5 lines 14-20]); the method further comprising, 
before extracting the video content and the context information: acquiring the video file from the storage medium (Figs. 2-3, 5 before the extract parse to read out the captured video and at least geographic context information [col. 9 lines 37-58] – the file is acquired from the camera  [col. 5 lines 35-44]). 


As per Claim 20 CLARK discloses An imaging system for handling video comprising (Fig. 2 can be a UAV [col. 5 lines 5-12] and camera 15 [col. 5 lines 15-20]): a storage medium storing a video file (at least mass storage system 155 Fig. 3 [col. 7 lines 33-44]); and one or more processors, individually or collectively (Fig. 2 at least processor 23 individually [col. 5 lines 35-40]): 

extracting video content and context information from the video file, the context information being associated with the video content (See said analysis for Claim 1); 
transmitting the video content via a first communication path (See said analysis for Claim 1); 
and transmitting the information via a second communication path separate from the first communication path (See said analysis for Claim 1) 
CLARK does not disclose but SCHNEIDER discloses decoding the context information to generate a first context bitstream (See said analysis for Claim 1); downscaling the first context bitstream to generate a second context bitstream (See said analysis for Claim 1);
CLARK and SCHNEIDER do not disclose but SINHA discloses encoding the second context bitstream to generate an auxiliary context bitstream (See said analysis for Claim 1); transmitting the auxiliary context bitstream (See said analysis for Claim 1). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CLARK et al (US Patent No.: 7,460,148) in view of SCHNEIDER et al (Pub. No.: US 2015-0372820) in view of SINHA et al. (Pub. No.: US 2014-0282658), as applied in Claims 1-2, 5-6, 8, 18, 20, and further of KANOJIA et al. (Pub. No.: 2012-0266201)


As per Claim 10 CLARK discloses The method of claim 1, wherein transmitting the video content further includes (See said analysis for Claim 1)
transcoding the video content to generate an encoded video bitstream (Fig. 7 encoder 103 generates a stream of transcoded content [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transcoding the video content to generate an encoded video bitstream taught by KANOJIA into the system of CLARK SCHNEIDER SINHA because of the benefit taught by KANOJIA to disclose transcoding the media content data element that is accompanied by the media stream metadata whereby CLARK SCHNEIDER SINHA are directed towards processing media content data and would benefit from additional processing features directed towards the media content portion of said systems.


Allowable Subject Matter
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (CLARK, US Patent No.: 7,460,148; SCHNEIDER, Pub. No.: US 2015-0372820; SINHA, Pub. No.: US 2014-0282658; KANOJIA Pub. No.: US 2012-0266201) does not teach nor suggest in detail the limitations: 
“An Unmanned Aerial Vehicle (UAV) comprising: one or more propulsion units providing lifting power; a storage medium storing a  an imaging device including an imaging processor: extracting video content and context information from the video file, the context information being associated with the video content; transmitting the video content via a first communication path; decoding the context information to generate a first context bitstream: downscaling the first context bitstream to generate a second context bitstream: encoding the second context bitstream to generate an auxiliary context bitstream: and transmitting the auxiliary context bitstream via a second communication path separate from the first communication path”

           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record CLARK does not specifically teach one or more propulsion units providing lifting power, decoding context information to generate a first context bitstream, downscaling the first context bitstream to generate a second context bitstream, encoding the second context bitstream to generate an auxiliary context bitstream, or transmitting the auxiliary context bitstream via a second communication path separate from the first communication path as amended by the Applicant (See Abstract and paragraphs [0021-0026] for Applicant’s enabling portions of the published disclosure given priority of 5/13/16).  

Whereby Applicant’s invention claims one or more propulsion units providing lifting power, decoding context information to generate a first context bitstream, downscaling the first context bitstream to generate a second context bitstream, encoding the second context bitstream to generate an auxiliary context bitstream, and transmitting the auxiliary context bitstream via a second communication path separate from the first communication path.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claim 19 is
Claims 9, 11-17 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9, 11-17 is/are allowed.  The following is an examiner’s statement of reasons for allowance:


As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 8, wherein the protocol is recognized by an application ("APP") of a remote device receiving the auxiliary context bitstream" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 10, further comprising: merging the encoded video bitstream with the auxiliary context bitstream to generate a composite bitstream" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 11, wherein merging the encoded video bitstream with the auxiliary context bitstream includes synchronizing the encoded video bitstream and the auxiliary context bitstream to generate the composite bitstream" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 12, wherein synchronizing the encoded video bitstream and the auxiliary context bitstream includes matching header information of data packets of the encoded video bitstream with header information of data packets of the auxiliary context bitstream" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 13, wherein matching the header information of the data packets of the encoded video bitstream with the header information of the data packets of the auxiliary context bitstream includes performing at least one of: matching a timestamp of the data packets of the encoded video bitstream with a timestamp of the data packets of the auxiliary context bitstream; or matching a serial number of the data packets of the encoded video bitstream with a serial number of the data packets of the auxiliary context bitstream" These limitations in . 

As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 11, further comprising: presenting the composite bitstream via a display" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 15, wherein presenting the composite bitstream includes presenting the composite bitstream with an application of a remote device" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 15, wherein presenting the composite bitstream includes presenting the composite bitstream in a fast-forward mode or a fast-rewind mode" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


The closest prior art of record CLARK et al (US Patent No.: 7,460,148) for Claims 9, 11-14 does not teach elements directed towards recognizing bit-Claims 15-17 are disclosed in BURNS (US Pub. No.: 2014-0133836) but are objected to as be being dependent from allowable Claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
	Applicant’s amendment necessitated a new ground of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481